DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-13 filed June 27, 2022, with respect to the rejection(s) of claim(s) 1-5, 11-12, 15-22, 24-25 under 35 U.S.C. 112(f), 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Morimoto et al (US 2016/0131889 A1) and Sengupta et al (WO 2013/082622 A2).  The action is made Final necessitated by amendment. 
Response to Amendment
The amendment submitted June 27, 2022 has been accepted and entered.  Claims 1-2, 4-5, 10-13, 15-17, 22-27 are amended.  Claim 3 is cancelled.  New claims 28-34 are added.  Thus, claims 1-2, 4-34 are examined.  The amendment to claims 1, 2, 12, 13, 15, 16, 17, 19 and 24 overcome the 112(f) rejections.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “the readout circuit unit” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 11-12, 22, 24-25, 28, 30-31, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morimoto et al (US 2016/0131889 A1).
Regarding claim 1, Morimoto et al disclose a terahertz wave camera (See Figs. 2, 5) that detects a terahertz wave from a measurement target and acquires information on the measurement target (paragraphs [0003], [0031]-[0165]), the terahertz wave camera (11) comprising: a sensor (13) in which a plurality of detection elements having spectral sensitivity to the terahertz wave are arranged; a readout circuit (circuit board) configured to read out signals from the detection elements; a first light-shielding portion (22) configured to reduce disturbance light to which the readout circuit has spectral sensitivity; and an optical element (21)(23) configured to guide a terahertz wave from the measurement target to the sensor, and a second light-shielding portion configured to reduce the disturbance light that is reduced by the first light-shielding portion and transmit the terahertz wave, the second light-shielding portion being (1) arranged between the first light-shielding portion and the sensor and (11) arranged between the optical element and the sensor, wherein the first light-shielding portion and the second light-shielding portion are arranged along an optical axis of the terahertz wave camera (paragraphs [0003], [0031]-[0165]).
	Regarding claim 2, Morimoto et al disclose wherein the first light-shielding (22) portion also serves as the optical element (See Fig. 5).
	Regarding claim 4, Morimoto et al disclose wherein the second light-shielding portion is arranged inclined with respect to the optical axis (See Fig. 2).
 first light-shielding (22) portion also serves as the optical element (See Fig. 5).
Regarding claims 5 and 12, Morimoto et al disclose wherein at least one of the first light-shielding portion and the second light-shielding portion has structure to scatter the disturbance light (i.e. disturbing light filtered out by the shielding portion (22) and arranged in at least an exposed circuit portion of the readout circuit (circuit board) (See Fig. 5).
Regarding claim 11, Morimoto et al disclose wherein further comprising a camera casing (6) and a third light-shielding portion (i.e. anti-reflection material (5) that is provided on an inner wall of the camera casing and reduces the disturbance light (See Fig. 5).
Regarding claim 22, Morimoto et al discloses a detection module used for a terahertz wave camera  (See Figs. 2, 5) that detects a terahertz wave from a measurement target and acquires information on the measurement target (paragraphs [0003], [0031]-[0165]), the detection module comprising: a sensor (13) substrate; a plurality of detection elements provided on a first primary face of the sensor substrate and having spectral sensitivity to the terahertz wave; a first light-shielding portion configured to reduce disturbance light other than the terahertz wave, the first light-shielding portion being arranged in a different level from the detection elements in sectional view of the sensor substrate, and the first light-shielding (21) being arranged along an optical axis of the terahertz wave camera; a second light-shielding portion configured to reduce the disturbance light reduced by the first light-shielding portion and transmit the terahertz wave, the second light-shielding portion being (1) arranged between the first light-shielding portion and the sensor substrate and (ii) arranged along the optical axis of the terahertz wave camera, a readout circuit substrate (circuit board) provided so as to face a second primary face of the sensor substrate (13); and a readout circuit that is provided on the readout circuit substrate, the readout circuit having spectral sensitivity to the disturbance light (i.e. anti-reflection material (5) that is provided on an inner wall of the camera casing and reduces the disturbance light (See Fig. 5), and the readout circuit being configured to read out signals from the detection elements (paragraphs [0003], [0031]-[0165]).
Regarding claims 24-25, Morimoto et al discloses wherein the readout circuit is covered with the sensor substrate and does not protrude from the sensor substrate in plan view (Terahertz camera (11); wherein the substrate support portion is in contact with peripheral edge and sidewall of readout circuit substrate (See Fig. 2).

    PNG
    media_image1.png
    449
    657
    media_image1.png
    Greyscale

Regarding claims 28, 31, Morimoto et al discloses wherein the optical element (8)(10)), first and second light-shielding portion arranged in a camera casing (See Fig., 2).
Regarding claims 30, 33, Morimoto et al disclose wherein further comprising a terahertz wave source (7) (paragraph [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US 2016/0131889 A1) in view of Sengupta et al (WO 2013/082622 A2).
Regarding claims 15-17, Morimoto et al discloses all of the limitations of parent claim 1, as described above, however Morimoto et al is silent with regards to the arrangement of the readout circuit as claimed.  Sengupta et al discloses a readout circuit arranged near a sensor and integrally arranged on a common substrate (See Fig. 24A).
Regarding claim 18, Morimoto et al discloses wherein the terahertz wave is detected to make an image (terahertz camera) (105) of the measurement target (sample)(106) (See Fig. 15 and paragraph [0003]).
Regarding claim 19, Morimoto et al discloses wherein the plurality of detection elements are arranged in a matrix in the sensor (13) (paragraphs [00003], [0036]).
Regarding claim 20, Sengupta et al discloses wherein he terahertz wave is a radio wave in any frequency band of a range from 0.2 THz to 30 THz (i.e. wave near 0.29 THz)  (See Fig. 24A and paragraph [0142]).
Regarding claim 21, Morimoto et al discloses wherein the disturbance light is visible light and infrared light (i.e. infrared cut filter 22 cuts infrared light as noise, for instance, light having a frequency of 10 THz or larger. Further, the anti-reflection material 5 is formed on the inner wall of the lens barrel 20 which supports the objective lens 21 and the like. The structure of the terahertz camera 11 is the same as in the second exemplary embodiment. The anti-reflection material 5 is formed around the light incident portion of the terahertz camera 11) (paragraph [0044]).
Allowable Subject Matter
Claims 6-10, 13-14, 23, 26-27, 29, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to disclose or reasonably suggest wherein the structure to scatter the disturbance light comprises air hole parts formed in the at least one of the light-shielding portions, and wherein a size of each of the air hole parts is smaller than or equal to 1/10 x 1
with respect to a wavelength 1 of the terahertz wave and larger than or equal to 2
with respect to the wavelength 2 of the disturbance light, as claimed.
	Regarding claim 7, the prior art fails to disclose or reasonably suggest wherein the structure to scatter the disturbance light comprises air hole parts formed in the at least one of the light-shielding portions, and wherein a distance between the adjacent air hole parts is smaller than or equal to 1/10 x l with respect to a wavelength 1 of the terahertz wave and larger than or equal to 2 with respect to the wavelength 2 of the disturbance light, as claimed.
Regarding claims 8-9, the prior art fails to disclose or reasonably suggest wherein an unevenness
portion is formed in a part of at least one of the first light-shielding portion and the second light-shielding portion; the unevenness portion has a depth and a width that are smaller than or equal to 1/10 x 1 with respect to a wavelength 1 of the terahertz wave and larger than or equal to 2 with respect to the wavelength 2 of the disturbance light, as claimed.
Regarding claim 10, the prior art fails to disclose or reasonably suggest wherein further comprising wherein the first light-shielding portion and the second light-shielding portion are integrally formed, as claimed. 
Regarding claims 13-14, the prior art fails to disclose or reasonably suggest wherein further comprising wherein the second light-shielding portion is arranged in contact with at least the first light-shielding portion and an exposed circuit portion of the readout circuit unit, as claimed. 
Regarding claims 23, 26-27, the prior art fails to disclose or reasonably suggest wherein further comprising a second light-shielding portion that is in contact with an exposed circuit portion not covered with the sensor substrate and a side wall of the sensor substrate on a primary face on the sensor substrate side of the two primary faces of the readout circuit substrate and reduces the disturbance light, as claimed.
Regarding claims 29, 32, the prior art fails to disclose or reasonably suggest wherein the sensor includes an antenna and a third light-shielding portion, with the antenna being arranged between the second light-shielding portion and the third light-shielding portion, as claimed. 
The following is an examiner’s statement of reasons for allowance:
Claim 34 is allowable over the prior art.
Regarding independent claim 34, the prior art fails to disclose or reasonably suggest wherein a terahertz wave camera comprising: wherein an uneven portion is formed in a part of at least one of the first light-shielding portions and the second light-shielding portion, as claimed in combination with the rest of the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/F.P.B./Examiner, Art Unit 2884